Title: To George Washington from Major General Robert Howe, 19 July 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir,
          Mandeville’s, opposite West PointJuly 19th 1779
        
        Deprived as I was by the Enemies’ Advance of reducing their Post at Verplanck, which, but for that Event, I persuade myself I should have effected, I had nothing left but to retreat, which I performed and was so happy as to be joined by General Heath at Peeks-Kill. My Situation was critical, and it was well for me that I had found means to Obtain a tolerably exact Information of the Enemies’ Motions.
        Tho’ disappointed of the ultimate End of my Aim, if my Conduct meets the Approbation of my General, I shall be happy.
        I beg leave to suggest the exceeding Week State of my Division, and venture to express a Wish that an Addition could be made to it; General Heath mentions Glover’s Brigade as unattached. I have the

honour to be with all Respect Your Excellency’s Obedt & very humble Servt
        
          Robert Howe
        
      